DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/2021.
Applicant's election with traverse of Group I, claims 16-24 in the reply filed on 02/25/2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search and/or examination burden if restriction were not required.  This is not found persuasive because the restriction mailed on 02/17/21 was based on a lack of unity of the invention and it was not based on US practice. The restriction established that the special technical features is known in the art, and the prior office action stated on page 3 that "the groups do not share the same or corresponding technical feature  therefore lack of unity of invention exists and the grouping as described in the restriction mailed on 02/17/21 is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 02/25/21. Claims 1-15 are cancelled, claims 16-24 are previously presented, claims 25-30 are withdrawn. Accordingly claims 16-24 are examined herein.
Note
Examiner wishes to point out to Applicant that claims 16-24 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Specification
The disclosure is objected to because of the following informalities:
Reference character “60” has been used to designate both “first piston” and “second piston” (see [0052] and [0053] of the instant disclosure).  
Reference character “50” has been used to designate both “first piston” and “second piston” (see [0054] of the instant disclosure).  
Reference character “31” has been used to designate both “first outlet” and “third outlet” (see [0058] of the instant disclosure).  
Reference characters “31" and "41" have both been used to designate “second outlet” (see [0058] of the instant disclosure).
Appropriate correction is required. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors/objections. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
 “a propulsion means” in claim 19 with corresponding structure/scope disclosed at [0027] and [0058-0059] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2017/0210069 – of record).
claim 16, Stubenruss teaches a printing head (400) for an additive melt layering process with a thermoplastic construction material (44) (see Figs. 1, 5 and 11; [0009-0010]), comprising:
at least one inlet (299) for admitting a construction material into the inside of the printing head (see Fig. 5; [0031] and [0034]);
at least one melting region (426) arranged downstream of the inlet and at least intermittently fluidically connected to the inlet for melting the construction material (see Fig. 11; [0041]); and
at least one first outlet (434) at least intermittently fluidically connected to the melting region (426) for discharging molten construction material from the melting region at a first discharge rate (i.e. the quantity of discharged material to the outlet opening are controlled by the disks (112,412); see Fig. 5 and 11;[0039-0040]); wherein the printing head further comprises at least one second outlet (461) at least intermittently fluidically connected to the melt region (426) for discharging molten or unmolten construction material from the melting region … (see Fig.11;[0040-0041]); and the first discharge rate can be influenced by a first discharge rate influencer for the molten construction material (i.e. disks (112) and (412) are designed to control the quantity of discharged material to the outlet opening by virtue of their spiral-shaped arrangement, see Fig. 5;[0039]).
Stubenruss does not explicitly teach that the at least one second outlet (461) at least discharging molten or unmolten construction material from the melting region at a second discharge rate. 
However, Stubenruss teaches that an amount of the material received by the second outlet (461) is controlled by the plunger (461) in order to prevent dripping of the material (see Fig.11; [0041]). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the print head as taught by Stubenruss with the at least one second outlet discharging molten or unmolten construction material from the melting region at a second discharge rate in order to prevent dripping of the material (see [0041]). 
Regarding claim 17, Stubenruss further teaches the printing head, wherein the second discharge rate can be influenced by a second discharge rate influencer (plunger (463)) for the molten or unmolten construction material (see Fig.11; [0041]).
Regarding claim 19, Stubenruss further teaches the printing head (400), wherein the first discharge rate influencer (conveyor disc (412) equivalent to disc (112) is a propulsion means for 
Regarding claim 21, Stubenruss further teaches the printing head (400), wherein the second outlet (461) is at least intermittently fluidically connected to the inlet (299) (see Figs.5 and 11;[0040-0041]).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2017/0210069 – of record) as applied to claim 16 and 17 above, and further in view of Zhang (US 2002/0113331).
Regarding claim 18, Stubenruss teaches the printing head as discussed in claim 16 above; however, Stubenruss silent on wherein the first discharge rate influencer is a switchable valve.
In the same field of endeavor, 3D printing, Zhang teaches a system for making a three dimensional object (3-D), comprises a material dispensing head (39) for dispensing continuous strands (43) (see Figs. 1, 2 and 3c; [0031]), a first out let (discharge orifice (41a)), a melting region (24); and a switchable valve (38a) to regulate the flow of the liquid material through the discharge orifice (41a) (see Figs.1-2 and 3a-c;[0059]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a print head as taught by Stubenruss with the first discharge rate influencer is a switchable valve adapted for fluidically connecting to one another or separating from one another the melting region and the first outlet as taught by Zhang in order to control discharging rate of the flow of the material through the first outlet (see [0059]).
Regarding claim 20, Stubenruss teaches the printing head as discussed in claim 17 above; however, Stubenruss silent on wherein the second discharge rate influencer is a switchable valve adapted for fluidically connecting to one another or separating from one another the melting region and the second outlet.
 In the same field of endeavor, 3D printing, Zhang teaches a system for making a three dimensional object (3-D), comprises a material dispensing head (39) for dispensing continuous strands (43) (see Figs. 1, 2 and 3c; [0031]), a first out let (discharge orifice (40)), second outlet (64), a melting region (24); and a switchable valve (66) to regulate the flow of the liquid material through the discharge .

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 2017/0210069 – of record) as applied to claim 16 above, and further in view of Park (US 2012/0322154).
Regarding claim 22, Stubenruss teaches the printing head as discussed in claim 16 above; however, Stubenruss silent on wherein the first outlet is in the form of a plurality of coaxial individual outlets spaced apart from one another.
In the same field of endeavor, 3D printing, Park teaches a 3D manufacturing apparatus (800) (see Fig.8) comprises a print head (600), a first outlet includes a plurality of coaxial individual outlets (601,602) and spaced apart from one another and the individual outlets are capable to be adapted such that molten or unmolten construction material is discharged through each individual outlet at the same discharge rate (see Fig.9; [0111] and [0118]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a print head as taught by Stubenruss with a plurality of coaxial individual outlets spaced apart from one another and the individual outlets are adapted such that molten or unmolten construction material is discharged through each individual outlet at the same discharge rate as taught by Park in order to control discharging rate of the flow of the material through the first outlet.
Regarding claim 23, Park further teaches the printing head, wherein the individual outlets (601,602) are arranged in two dimensions and offset with respect to one another and in that the distance between the centers of two neighboring individual outlets is less than or equal to the diameter of the second outlet (see Fig.9; [0111] and [0118]).
claim 24, Stubenruss teaches the printing head as discussed in claim 16 above; however, Stubenruss silent on wherein there is provided in addition to the first outlet at least one further outlet coaxial with the first outlet having a separately controllable discharge rate influencer through which molten construction material may be discharged at a discharge rate.
In the same field of endeavor, 3D printing, Park teaches a 3D manufacturing apparatus (800) comprises (see Fig.8) a print head (600), a first outlet includes (601), at least one further outlet coaxial (602) with the first outlet capable of having a separately controllable discharge rate influencer through which molten construction material may be discharged at a discharge rate (see Fig.9; [0111] and [0118]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a print head as taught by Stubenruss with wherein there is provided in addition to the first outlet at least one further outlet coaxial with the first outlet having a separately controllable discharge rate influencer through which molten construction material may be discharged at a discharge rate as taught by Park in order to control discharging rate of the flow of the material through the first outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743